CONVERTIBLE PROMISSORY NOTE

 

PRINCIPAL SUM: $100,000 USD INTEREST RATE: 20%

 

FOR VALUE RECEIVED, American Mining Corporation (the "Debtor") hereby
acknowledges itself indebted and promises pay by December 31, 2018 (the
"Redemption Date"), to or to the order of Thomas Mills (the “Holder”) the sum of
$100,000 in lawful money of the United States of America (the “Principal”) upon
presentation and surrender of this Note at Debtor's office at 970 Caughlin
Crossing, Suite 100, Reno, Nevada 89519 (or at such other place as the Debtor
may designate by notice in writing to the Holder), and to pay interest thereon,
calculated annually from the date hereof at a rate equal to TWENTY PER CENT
(20%) per annum (the “Interest Rate”) payable in like money at the same place on
the Redemption Date.

 

1. Conversion

 

(1) At any time and from time to time after the Redemption Date, the Holder may
convert any or all of the Principal and accrued interest thereon then owing to
Holder hereunder (the “Indebtedness”) into fully paid and non-assessable common
shares of the Debtor (the “Shares”) at a conversion rate equal to one common
share for each $0.005 of Indebtedness. Such conversion may be effected by the
surrender of a copy of this Note at the office of the Debtor, accompanied by a
written notice of conversion substantially in the form of Schedule “A” hereto
signed by the Holder notifying the Debtor as to the exercise of the right of
conversion and specifying the amount of Indebtedness in respect of which this
Note is converted and setting forth the name and address of any person in whose
name the Shares issuable upon such conversion are to be registered. The Holder
may convert this Note in whole at any time or in part from time to time, so long
as the Debtor remains indebted to the Holder hereunder.

 

(2) As promptly as practicable after the surrender of this Note for conversion,
the Debtor shall issue to the Holder or any designated nominee a certificate
representing the number of fully paid and non-assessable common shares into
which all or any portion of the Indebtedness hereunder has been converted and,
in the event that any amount remains owing hereunder after giving effect to such
conversion, the Debtor shall issue a new Note, in form identical to this Note,
in principal amount equal to the amount of such unconverted Indebtedness.

 

(3) No fractional share or scrip representing a fractional share shall be
required to be issued upon the conversion of this Note. If the conversion of
this Note would otherwise result in a fractional share, the Debtor shall, in
lieu of issuing such fractional share, pay to the Holder an amount equal to the
fair market value of the fractional share.

 

(4) The conversion of this Note shall be deemed to have been made at the close
of business on the date on which this Note is surrendered for conversion, so
that the Holder’s rights in respect of the converted portion shall terminate at
such time, and any person entitled to receive the shares into which the whole or
any part of this Note is converted shall be treated, as between the Debtor and
such person, as having become the holder of record of such shares at such time.

 

(5) If the Debtor at any time subdivides or consolidates the Shares issuable
upon conversion, the Holder shall thereafter be entitled on conversion to
receive the Shares to which it was before such subdivision or consolidation
entitled, as subdivided or consolidated, and the conversion to receive the
Shares to which it was before such subdivision or consolidation entitled, as
subdivided or consolidated, and the conversion rate of Indebtedness shall be
adjusted accordingly. Any such adjustment shall become effective on the date and
at the time that such subdivision or consolidation becomes effective.

 

(6) In case of:

 

(a) any reclassification or change of Shares issuable by the Debtor upon
conversion hereunder;

 

(b) any consolidation, merger or amalgamation of the Debtor with or into any
other corporation;

 

(c) the sale of the assets of the Debtor substantially as an entirety to any
legal entity followed by a winding up of the Debtor or a distribution of its
assets to the shareholders; or

 

(d) the sale of the assets of the Debtor substantially as an entirety to any
legal entity in exchange for securities in or of such legal entity or any
affiliate thereof;

 

the Holder may thereafter convert this Note (or any portion thereof) into the
kind and amount of Shares or other securities and property (or the applicable
portion thereof) receivable on such reclassification, change, consolidation,
merger, amalgamation or sale that the Holder would have been entitled to receive
thereupon had the Holder been the registered holder of the number of shares into
which this Note might have been converted immediately prior thereto. The
provisions of this section shall similarly apply to successive reclassifications
and changes of Shares and to successive consolidations, mergers, amalgamations
and sales.

 

2. Expenses

 

The Debtor shall pay to the Holder forthwith on demand all costs, charges and
expenses, including all legal fees (on a solicitor and own client basis),
incurred by the Holder in connection with the recovery or enforcement of payment
of any amount owing hereunder. All such sums shall be secured hereby and shall
be added to the principal amount owing hereunder and bear interest at the
Interest Rate.

 

3. Prepayment

 

The Debtor may pay any amount outstanding hereunder at any time without penalty.

 

4. Assignment

 

Subject to compliance with applicable securities laws, this Note and all of the
rights of the Holder hereunder are assignable by the Holder.

 

5. Waiver

 

No consent or waiver by the Holder will be effective unless made in writing and
duly signed by the Holder or an authorized representative of the Holder.

 

6. Notice

 

Any demand, notice or other communication in connection with this Note shall be
in writing and shall be personally delivered to an officer or other responsible
employee of the addressee, mailed by registered mail or sent by telefacsimile or
other direct written electronic means, charges prepaid, at or to such address or
addresses, telex or telefacsimile number or numbers as either Debtor or the
Holder may from time to time designate to the other party in such manner.

 

Any communication that is personally delivered as aforesaid shall be deemed to
have been validly and effectively given on the date of such delivery if such
date is a business day and such delivery was made during normal business hours
of the recipient; otherwise, it shall be deemed to have been validly and
effectively given on the business day next following such date of delivery. Any
communication mailed as aforesaid shall be deemed to have been validly and
effectively given on the fifth business day following the date of mailing
provided that, in the event of an interruption in postal services before such
fifth business day, such communication shall be given by one of the other means.
Any communication which is transmitted by telefacsimile or other direct written
electronic means as aforesaid shall be deemed to have been validly and
effectively given on the date of transmission if such date is a business day and
such transmission was made during normal business hours of the recipient;
otherwise, it shall be deemed to have been validly and effectively given on the
business day next following such date of transmission.

 

7. Miscellaneous

 

(1) Time shall be of the essence of this Note.

 

(2) This Note shall be governed by, and construed in accordance with, the laws
of the State of Nevada and the laws of the United States applicable therein, but
the reference to such laws shall not, by conflict of laws rules or otherwise,
require the application of the law of any jurisdiction other than the State of
Nevada. The Debtor hereby irrevocably submits to the exclusive jurisdiction of
the Courts of the State of Nevada with respect to any dispute related to or
arising from this Note. The location for the settlement of any disputes arising
out of this Note shall be Clark County, Nevada.

 

(3) If any one or more of the provisions or parts thereof contained in this Note
are deemed or become invalid, illegal or unenforceable in any respect in any
jurisdiction, the remaining provisions or parts thereof contained herein shall
be and shall be conclusively deemed to be, as to such jurisdiction, severable
therefrom and:

 

(a) the validity, legality or enforceability of such remaining provisions or
parts thereof shall not in any way be affected or impaired by the severance of
the provisions or parts thereof severed; and

 

(b) the invalidity, illegality or unenforceability of any provision or part
thereof contained in this Note in any jurisdiction shall not affect or impair
such provision or part thereof or any other provisions of this Note in any other
jurisdiction.

 

(4) This Note and all of its provisions shall enure to the benefit of the
Holder, its successors and assigns, and shall be binding upon the Debtor and its
successors and permitted assigns. The expression the "Holder" as used herein
includes the Holder's assigns whether immediate or derivative.

 

IN WITNESS WHEREOF the undersigned has duly executed this Note on the 28th day
of October, 2013, with effect as of June 20, 2013.

 

  American Mining Corporation                     per: /s/ Andrew Grundman    
Andrew Grundman     President

 

 

 

Schedule “A”

(Form of Notice of Conversion)

AMERICAN MINING CORPORATION

 

The undersigned holder of a Convertible Note issued by American Mining
Corporation on the 28th day of October, 2013 to Thomas Mills (the “Note”) hereby
irrevocably elects to convert:

qthe whole of the Note

OR (Check One)

q$__________________________ of the amount owing under the Note

into Common Shares in the capital of American Mining Corporation in accordance
with the terms of the Note, and directs that a certificate for the Common Shares
deliverable and issuable upon conversion be issued and delivered to the
following person(s) in the amounts provided:

Name Address Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATED the _________ day of ___________________________, 20____.

 

 

 

________________________________________

Signature of Holder

 

________________________________________

Name of Holder

 

________________________________________

________________________________________

________________________________________

Address

